NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2010-1021
                                 (Serial No. 11/080,915)




                                IN RE DARLA THORPE




      Walter J. Tencza, Jr., Law Office of Walter J. Tencza, Jr., of Edison, New Jersey,
argued for appellant.

        Benjamin D.M. Wood, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Thomas L. Stoll, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2010-1021
                              (Serial No. 11/080,915)


                              IN RE DARLA THORPE




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences

in CASE NO(S). Serial No. 11/080,915

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, ARCHER and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED March 8, 2010                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk